Citation Nr: 1628190	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1959 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In February 2016, the Board, in pertinent part, remanded the case for further development, to include promulgation of addendum opinions to a November 2010 VA examination which was accomplished in March 2016.  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has COPD that was incurred in or is otherwise the result of his active service.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has a thoracolumbar spine disorder that was incurred in or is otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for a thoracolumbar spine disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, the Veteran essentially contends that exposure to chemicals, including from burning human waste in Vietnam and solvents such as Acetone and Trichloroethylene used in cleaning teletype machines in Germany, has resulted in his COPD.  He has also indicated that he was diagnosed with and treated for respiratory problems (bronchitis) and recurrent back pain while on active duty; and indicated recurrent problems since service.  He indicated his back problems were secondary to carrying ruck sacks and marching.  Further, he reported he was told during retirement physical he would have back problems due to physical activity and running in the military.  

The Board acknowledges that the Veteran has identified herbicide exposure in regard to other claims, and he is presumed to have had such exposure based upon his service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116.  However, his current COPD and thoracolumbar spine disorder are not among the conditions presumptively associated with such exposure under 38 C.F.R. § 3.309(e), nor does he contend that service connection is warranted for these conditions as a result of his herbicide exposure.  See, e.g., the May 2010 Statement in Support of Claim.  

The Board also notes that the Veteran was afforded VA examinations in November 2010, which included opinions that address the etiology of his claimed COPD and spine disability.  The Board notes that it previously determined in February 2016 that the November 2010 VA examination was inadequate, to the extent it did not address all episodes of treatment for respiratory infections including colds and bronchitis noted throughout his service treatment records; nor an incidental finding of mild kyphosis of the dorsal spine in a November 1973 chest X-ray, which indicated a spine condition may have been present during service.  However, these deficiencies have been corrected by the more recent March 2016 VA addendum opinions.

The Board notes that the Veteran's accredited representative criticized the adequacy of VA examination with respect to the thoracolumbar spine claim.  Specifically, the representative, which identified the examination as being in "January 2016," contended that the examination did not address the totality of the current issues in the Veteran's claim; and that the thoracolumbar lumbar spine disability was far more severe than the VA was willing to admit.  However, the Board notes that the focus of this appeal, to include the November 2010 VA examination and March 2016 addendum opinion, was the etiology of the current thoracolumbar disorder; and neither the Veteran nor his representative have identified how any such deficiency affects the opinion expressed as to the etiology of this disability.  Moreover, the Veteran has not submitted competent medical evidence that explicitly refutes the findings of this VA examination and addendum opinion, to include the severity of his disability.  Consequently, the Board finds that this VA examination with addendum opinion is adequate for resolution of the Veteran's thoracolumbar spine claim.

The Veteran has not identified, and the record does not otherwise raise, any other purported deficiency regarding the development of his claims.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  


General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - COPD

As already noted, the Veteran contends that exposure to chemicals, including from burning human waste in Vietnam and solvents such as Acetone and Trichloroethylene used in cleaning teletype machines in Germany, has resulted in his COPD.  The Board has already found the Veteran's account of such exposure to be consistent with the evidence of record.  Further, the record reflects he was treated on multiple occasions for respiratory problems while on active duty, as detailed in his service treatment records.

Despite the foregoing, the Board notes that the Veteran's lungs were clinically evaluated as normal on his May 1979 retirement examination.  Chest X-ray was also normal.  He did indicate chronic or frequent colds, sinusitis, shortness of breath, and chest pain on a concurrent Report of Medical History.  Indeed, the first competent medical evidence of COPD appears to be years after service.  Moreover, the record reflects the Veteran does have a history as a tobacco user.  The Board further notes that the effect of the type of chemical exposure identified by the Veteran involves complex medical issues and generally requires competent medical evidence to resolve; particularly as here where the first competent medical evidence of COPD is years after service.

In view of the foregoing, the Board finds that competent medical evidence is required to resolve the Veteran's COPD claim.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion on the etiology of his COPD.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board does note there are competent medical opinions that both support and refute the Veteran's claim of service connection for COPD.

As previously indicated the November 2010 VA examination included an opinion against the Veteran's COPD being etiologically related to service.  In pertinent part, the VA examiner stated it was not the same as or a result of the episodes of bronchitis shown during active duty.  Further, the examiner opinioned it was caused by history of tobacco abuse.  However, as already noted, the Board found the opinion was inadequate, to the extent it did not address all episodes of treatment for respiratory infections including colds and bronchitis noted throughout his service treatment record.

The Board also observes that a March 2013 private medical statement from a Dr. Z, who noted treating the Veteran for his COPD and the Veteran's account of his in-service chemical exposure, reported "[a]s likely as not, current condition is related to service."  However, Dr. Z. provides no rationale for his conclusion, and does not address the Veteran's extensive smoking history.  Thus, this opinion also has no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

The only other competent medical opinion of record is that of the March 2016 VA examiner, who in an addendum report concluded that the Veteran's COPD was LESS LIKELY THAN NOT caused by, related to, or worsened beyond natural progression by military service or by burn pit exposure/chemical exposure.  (Emphasis in original).  The examiner reasoned that the most common etiology of COPD was cigarette smoking; and the November 2010 VA examination reflects the Veteran had an approximate 74 pack per year history of cigarette use (up to 2 packs per day (ppd) x 37 years).  It was noted that this was a significant amount of cigarettes, and represents the "greatest risk" in the Veteran's life for COPD.  Although the examiner acknowledged that burn pit exposure "may increase risk" of COPD, to varying degrees, he emphasized that it would never equal or exceed the risk imposed by smoking.  The VA examiner also stated that Dr. Z's opinion, while kindly intended, was one of speculative advocacy and was not supported by the prevalent state of knowledge of COPD risk.  Further, the VA examiner stated the Veteran was not noted to have COPD in service, and X-ray findings did not suggest COPD.  

In other words, though the March 2016 VA examiner's opinion concluded the Veteran's current COPD was due to his history of cigarette smoking, rather than in-service chemical exposure, and this opinions is well-reasoned and supported by the record and thus entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has COPD that was incurred in or is otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Analysis - Thoracolumbar Spine

The Board reiterates the Veteran has contended he developed recurrent low back pain as a result of his duties during active service.  Further, his service treatment records reflect he was treated in October 1960 for complaints of back pain for 2-3 days, which was not trauma related.  These complaints were assessed as strain.  In addition, the Board reiterates that a November 1973 chest X-ray included an incidental finding of mild kyphosis of the dorsal spine.

Despite the foregoing, the Board notes that the Veteran's spine was clinically evaluated as normal as part of his May 1979 retirement examination.  Moreover, the Veteran indicated on the concurrent Report of Medical History that he had not experienced recurrent back pain.  Such records are inconsistent with the Veteran's current contentions that he developed recurrent back problems during service.  Further, the first evidence showing treatment of his current thoracolumbar spine disorder is many years after his separation from service.

In view of the foregoing, the Board finds that competent medical evidence is required to resolve this case.  In this regard, the Veteran is not competent to opine as to the etiology of his degenerative disc disease or kyphosis, as such an opine requires medical expertise.  Further, the only competent medical evidence addressing the etiology of the Veteran's thoracolumbar spine disorder are the November 2010 VA examination report and March 2016 addendum opinions, both of which are against the establishment of service connection.

Here, the VA examiners demonstrated familiarity with the Veteran's medical history from review of his VA claims folder, and accurate reference to findings pertinent to the thoracolumbar spine therein.  Granted, the Board previously determined that the November 2010 VA examination was inadequate for not addressing an incidental finding of mild kyphosis of the dorsal spine in a November 1973 chest X-ray.  However, this X-ray finding was explicitly addressed in the March 2016 addendum.  Further, neither opinion was expressed in speculative or equivocal language.  Moreover, the VA examiners supported their respective opinions with stated rationale.  

In pertinent part, the March 2016 VA examiner stated that kyphosis was often a developmental disorder, and that unless it was very severe, it was usually not commented upon by physical examiners in a young patient, and often was not noted except by radiologists when they evaluate X-ray findings.  The examiner noted that the diagnosis of kyphosis, therefore, was often incidental, and without clinical significance or correlation.  The examiner also stated that kyphosis becomes more significant when the findings are more severe, or if the patient is older; and that it was often a sign in the elderly of osteoporosis (dowagers hump).  The examiner found that in this particular case, the kyphosis appears to have been an incidental X-ray finding, without clinical significance, in a young individual.  The examiner opined that this was almost certainly developmental (noted in a young 33 year old), and was LESS LIKELY THAN NOT caused by, related to, or worsened beyond natural progression by military service.  (Emphasis in original).   

To the extent the examiner's opinion reflects that the Veteran's kyphosis is developmental, such a disorder is not subject to service connection except under specific circumstances not shown in this case.  Congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  Moreover, the examiner also clearly indicated that the Veteran's kyphosis had not been aggravated by service, as it had not been worsened by service, and there is absolutely no evidence of any superimposed disease or injury to the Veteran's kyphosis.  Indeed, the examiner described the Veteran's kyphosis as "without clinical significance."

Regarding degenerative disc disease, the March 2016 VA examiner's rationale was similar to that of the November 2010 VA examiner.  Specifically, the March 2016 VA examiner emphasized the Veteran's normal separation exam and denial of recurrent back pain at that time, as well as the normal variant in the disc disease evidenced at the time of the 2010 examination.  The examiner also noted that while back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, the Veteran's current disability is a degenerative process involving the discs and vertebral bodies.  In other words, the one is not the cause of, or related to, the other.  Additionally, the examiner noted that acute, remitting muscular injury of the type found in an active lifestyle, such as military service, does not necessarily result in disc disease, and that disc disease is a natural consequence of aging.  The examiner therefore opined that the Veteran's diagnosis of degenerative disc disease was LESS LIKELY THAN NOT caused by, related to, or worsened beyond natural
progression by military service or acute back strain in service.  (Emphasis in original).  Moreover, the VA examiner cited to relevant medical treatise evidence in support of this opinion.  

The Board also notes that nothing in the record, to include the Veteran's contentions, calls into question the qualification of the VA examiners to express a competent medical opinion.  Further, there is no competent medical evidence that explicitly refutes the aforementioned opinions, to include the March 2016 VA examiner's opinion as to the significance of the in-service X-ray finding of kyphosis.  Consequently, the Board concludes the March 2016 VA examiner's opinion as to the etiology of the Veteran's current thoracolumbar spine disorder is adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a thoracolumbar spine disorder that was incurred in or is otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case, and the claim is denied.  See 38 C.F.R. § 3.102; see also Ortiz, supra.


ORDER

Service connection for COPD is denied.

Service connection for a thoracolumbar spine disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


